Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (US 2017/0221609).
Regarding claims 1 and 5; Kurihara teaches a superconducting wire and process of making the same (abstract) comprising a metal substrate (para. 0040), an intermediate layer on the metal substrate (para. 0042), a superconducting material on 
Regarding the first stack having a breakdown voltage of 1.1 V or greater, the current invention recites that the breakdown voltage of the first stack is a result of the materials and thickness of the intermediate and superconductor layers. See specification at page 10, paragraph 0035. The invention recites that the intermediate layer comprises MgO and Y2O3 (paragraph 0021) and the superconductor is YBCO (paragraph 0022) and that the intermediate layer has a thickness of 0.1-3 micrometers and the superconductor layer comprises 0.5-5 micrometers (paragraph 0020, 0023).
Additionally, Kurihara teaches a first stack formed by the intermediate layer, having a thickness of 0.01-5 micrometers (para. 0043) and comprising MgO and Y2O3 (para. 0046, 0047), and the superconducting layer, having a thickness of 0.5-5 micrometers (para. 0049) and comprising YBCO (para. 0048). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I).
	As the thickness and materials of the intermediate layer and superconductor layer (first stack) of Kurihara overlaps with the thickness and materials of the intermediate/superconductor layer of the instant invention, it appears that the breakdown voltage of the Kurihara first stack is substantially similar to the breakdown voltage of the instant invention first stack. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I).

.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (US 2017/0221609) in view of Kurihara (US 2016/0359097, hereinafter Kurihara2).
Kurihara teaches a product as described above in claim 1, Kurihara fails to teach a minimum gap between the protective layer and the metal substrate in a central region of the superconducting wire in a width direction between 95-100% than a thickness of the first stack in a direction of thickness of the superconducting wire.
Kurihara2, however, teaches a superconductor wire (abstract) wherein a recessed groove is provided at a depth of 0.3-10 micrometers for the purpose of providing orientation inhibition regions (para. 0068).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a recessed groove is provided at a depth of 0.3-10 micrometers in Kurihara in order to provide orientation inhibition regions as taught by Kurihara2.
Additionally, a recessed groove depth of 0.3-10 micrometers and a thickness of 0.01-5 micrometers (para. 0043) and comprising MgO and Y2O3 (para. 0046, 0047), and the superconducting layer, having a thickness of 0.5-5 micrometers (para. 0049) and comprising YBCO (para. 0048) overlaps with a minimum gap between the protective layer and the metal substrate between 95-100% absent a showing to the contrary.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (US 2017/0221609) in view of Kurihara (US 2015/0357092, hereinafter Kurihara3).
Kurihara teaches a product as described above in claim 1, but fails to teach that the protective layer covers an outer periphery of a second stack in a cross section perpendicular to a longitudinal direction of the superconducting wire, the second stack being formed by the metal substrate and the first stack.
Kurihara3, however, teaches a superconducting wire (abstract) wherein the protective layer encloses a second stack (fig. 1, #17; para. 0035) for the purpose of preventing a decrease in superconducting characteristics due to moisture (para. 0012).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the protective layer encloses a second stack in Kurihara in order to prevent a decrease in superconducting characteristics due to moisture as taught by Kurihara3.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735